




EXHIBIT 10.1


2014 EXECUTIVE BONUS COMPENSATION PLAN (THE “PLAN”)


•
Eligibility: The Executive Team, at the respective bonus percentages as approved
by the Committee. An executive must remain employed by the Company through
12/31/14, and remain an employee of the Company through the time of the bonus
payout to be eligible for a bonus payout. New members of the Executive Team
hired during 2014 will be eligible to receive a bonus on a pro rata basis if
their start date is before 10/01/14. Should an executive’s offer letter set
forth bonus terms that differ from this Plan, the offer letter will supersede
the Plan.

•
Bonus pool is funded by achievement of corporate objectives based on performance
measures in five areas: Revenue; Members; Internal Unique Visitors; Member Page
Views; and Earnings before interest, taxes, depreciation and amortization
(“EBITDA”). The bonus pool is funded at the average percentage of all of the
performance measurements for the Plan.

•
For each measurement there are Threshold, Target, and Stretch performance
levels. If performance for any measure is below the Threshold performance level,
there is no payout with respect to that measure. The potential payout for any
measure is capped at the Stretch performance level. For performance achievement
between the specified Threshold and Target, and between Target and Stretch
performance levels, payouts are interpolated on a straight-line basis.

•
Bonus payouts to eligible executives will be based solely on achievement of the
bonus pool targets set forth below. Bonuses will be calculated based on the sum
of actual salary payments during the eligibility period.

•
Payout of any bonuses under the Plan is formulaic and self-effectuating. Bonuses
paid pursuant to the Plan will be subject to all applicable federal, state and
local withholding taxes.

•
Maximum bonus payout is 150% of each executive’s target bonus percentage. For
clarification purposes, if each of the Stretch Payout Targets is met, each
executive would receive 150% of his or her target bonus percentage.

•
Nothing in the Plan will interfere with or limit in any way the right of
LinkedIn to terminate any participant’s employment or service at any time, with
or without cause. Employment with LinkedIn (or any parent or subsidiary) is on
an at-will basis only.

•
Bonuses earned pursuant to the terms of the Plan will be paid no later than the
later of (i) March 15 of the year following the year in which the bonus has been
earned and is no longer subject to a substantial risk of forfeiture, or (ii) the
fifteenth day of the third month of LinkedIn’s fiscal year following LinkedIn’s
fiscal year during which the bonus has been earned and is no longer subject to a
substantial risk of forfeiture. It is intended that this Plan complies with, or
is exempt from, the requirements of Section 409A of the Internal Revenue Code of
1986, as amended and any final regulations and guidance promulgated thereunder
(“Section 409A”) so that none of the benefits to be provided under the Plan will
be subject to the additional tax imposed under Section 409A, and any ambiguities
herein will be interpreted to so comply.




2



--------------------------------------------------------------------------------






•
The Board and/or the Committee, in its sole discretion, may amend or terminate
the Plan, or any part thereof, at any time and for any reason. Any rule or
decision by the Committee that is not inconsistent with the provisions of the
Plan shall be conclusive and binding on all persons, and shall be given the
maximum deference permitted by law.

Bonus Pool Targets
Corporate Plan
Plan Weight
Threshold-
50% Payout Target
Target -
100% Payout Target
Stretch -
150% Payout Target
Revenue (Total, $MM)
20%
[***]
[***]
[***]
Members (EOY, MM)
20%
[***]
[***]
[***]
Internal Uniques (MM) 1
20%
[***]
[***]
[***]
Member Page Views (BN)
20%
[***]
[***]
[***]
EBITDA ($MM)
20%
[***]
[***]
[***]

1 Q4 average.


[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.







2

